Title: To Thomas Jefferson from Mrs. Noland, 15 November 1804
From: Noland, Mrs.
To: Jefferson, Thomas


                  
                     May it please Your Excellency 
                     
                     Washington near the Six BuildingsNov. 15h. 1804
                  
                  The Voice of Misfortune & Misery have presumed to enter the Apartment of Your Excellency:
                  ’Tis not common Distress, or patient suffering would have continued to have mourn’d in silince.
                  The Widow Noland a resident near the Six Buildings, brought up in the tender lap of sensibility & introduced into this Country from England by the late Mr. Johnstones family as a superior Domestic, has now long suffer’d under a most severe indisposition, totally friendless & helpless, save what common humanity may have drawn from the Citizens of her Vicinity.
                  She is now streched on her Sick-Bed surrounded by the Cries of three most promising Children, literally wanting food & raiment.
                  Her Caracter is will known to several Families in the Six & Seven Buildings for respectability of deportment when in health If too many Pictures of distress are not crouded on Your Excellency the Widow Noland & her three helpless Infants may probably claim some temporary relief on Your Philantrophy
                  Mr. Carlon the Bearer a respectable Citizen near the West-Market Ho: has been kind enough to Interfere in behalf of this Unfortunate Family
               